Eaton Vance Cash Management Fund Eaton Vance Money Market Fund Supplement to Prospectus dated March 1, 2009 Effective December 4, 2009, shares of Eaton Vance Cash Management Fund (Fund) will no longer be offered though this prospectus. Please see the Funds prospectus dated December 4, 2009 for information regarding the Fund. Effective after the close of business on December 4, 2009, shares of Eaton Vance Money Market Fund will no longer be available for purchase or exchange. December 4, 20094209-12/09 MMFPS Eaton Vance Cash Management Fund Supplement to Statement of Additional Information dated March 1, 2009 Effective December 4, 2009, shares of Eaton Vance Cash Management Fund (Fund) are no longer offered though this Statement of Information (SAI). Please see the Funds SAI dated December 4, 2009 for information regarding the Fund. December 4, 2009
